Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 5, 2019,
by and among DARKSTAR VENTURES, INC., a Nevada corporation (the “Company”), and
YAII PN, LTD., a Cayman Islands exempt company (“Investor”).

 

WITNESSETH

 

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase (i) $1,100,000 of convertible debentures
substantially in the form attached hereto as “Exhibit A”, which shall be
convertible into shares of the Company’s Common Stock (the “Convertible
Debentures”), (as converted, the “Conversion Shares”) of which a Convertible
Debenture (the “First Convertible Debenture”) in the amount of $200,000 (the
“First Convertible Debenture Purchase Price”) within 1 business day following
the date hereof, subject to notification of satisfaction of the conditions to
the First Closing set forth herein and in Sections 7(a) and 8(a) herein (the
“First Closing” or “First Closing Date”), a convertible Debenture (the “Second
Convertible Debenture”) in the amount of $300,000 (the “Second Convertible
Debenture Purchase Price”) shall be purchased within 1 business day following
notification of satisfaction of the conditions to the Second Closing set forth
herein and in Sections 7(b) and 8(b) herein (the “Second Closing” or “Second
Closing Date”), and a convertible Debenture (the “Third Convertible Debenture”)
in the amount of $600,000 (the “Third Convertible Debenture Purchase Price”)
shall be purchased within 1 business day following notification of satisfaction
of the conditions to the Second Closing set forth herein and in Sections 7(c)
and 7(c) herein (the “Third Closing” or “Third Closing Date”) (collectively the
First Convertible Debenture Purchase Price, the Second Convertible Debenture
Purchase Price and the Third Convertible Debenture Purchase Price shall
collectively be referred to as the “Purchase Price”).

 

WHEREAS, contemporaneously with the First Closing the Company shall issue to YA
Global II SPV, LLC, an affiliate of the Investor and as its designee (the
“Designee”), a warrant to purchase 91,666,666 shares of the Company’s Common
Stock (the “Warrant Shares”) in the form attached hereto as Exhibit B (the
“Warrant”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

 

WHEREAS, Convertible Debentures, the Conversion Shares, the Warrant and the
Warrant Shares, collectively are referred to herein as the “Securities”.

 





 

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1. CERTAIN DEFINITIONS.

 

(i) “Anti-Bribery Laws” shall mean of any provision of any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions or any applicable
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the U.K. Bribery Act 2010, or any other similar law of any other
jurisdiction in which the Company operates its business, including, in each
case, the rules and regulations thereunder.

 

(ii) “Applicable Laws” shall mean applicable laws, statutes, rules, regulations,
orders, executive orders, directives, policies, guidelines, ordinance or
regulation of any governmental entity and codes having the force of law, whether
local, national, or international, as amended from time to time, including
without limitation (i) all applicable laws that relate to money laundering,
terrorist financing, financial record keeping and reporting, (ii) all applicable
laws that relate to anti-bribery, anti-corruption, books and records and
internal controls, including the Anti-Bribery Laws, (iii) OFAC and any Sanctions
Laws or Sanctions Programs, and (iv) CAATSA and any CAATSA Sanctions Programs,
Anti-Money Laundering Laws.

 

(iii) “BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

 

(iv) “CAATSA” shall mean Public Law No. 115-44 The Countering America’s
Adversaries Through Sanctions Act.

 

(v) “CAATSA Sanctions Programs” shall mean a country or territory that is, or
whose government is, the subject of sanctions imposed by CAATSA.

 

(vi)  “Anti-Money Laundering Laws” shall mean applicable financial recordkeeping
and reporting requirements and all other applicable U.S. and non-U.S. anti-money
laundering laws, rules and regulations, including, but not limited to, those of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
United States Bank Secrecy Act, as amended by the USA PATRIOT Act of 2001, and
the United States Money Laundering Control Act of 1986 (18 U.S.C. §§1956 and
1957), as amended, as well as the implementing rules and regulations promulgated
thereunder, and the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency or self-regulatory.

 

(vii) “OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign
Asset Control.

 

(viii) “Sanctioned Country” shall mean a country or territory that is the
subject or target of a comprehensive embargo or Sanctions Laws prohibiting trade
with the country or territory, including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria.

 



2

 

 

(ix) “Sanctions Laws” shall mean any sanctions administered or enforced by OFAC
or the U.S. Departments of State or Commerce and including, without limitation,
the designation as a “Specially Designated National” or on the “Sectoral
Sanctions Identifications List”, collectively “Blocked Persons”), the United
Nations Security Council (“UNSC”), the European Union, Her Majesty's Treasury
(“HMT”) or any other relevant sanctions authority.

 

(x) “Sanctions Programs” shall mean any OFAC, HMT or UNSC economic sanction
program including, without limitation, programs related to a Sanctioned Country.

 

(xi) “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

2. PURCHASE AND SALE OF THE CONVERTIBLE DEBENTURES.

 

(a) Purchase of the First Convertible Debenture. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, the Investor agrees, to
purchase at the First Closing and the Company agrees to sell and issue to
Investor, at the First Closing the First Convertible Debenture.

 

(b) First Closing Date. The Closing of the purchase and sale of the First
Convertible Debenture shall take place at 10:00 a.m. Eastern Standard Time on
the 1st business day following the date hereof, subject to notification of
satisfaction of the conditions to the First Closing set forth herein and in
Sections 8(a) and 9(a) below (or such later date as is mutually agreed to by the
Company and the Investor (the “First Closing Date”).

 

(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the First Closing Date, (i) the Investor shall deliver to the
Company such aggregate proceeds for the First Convertible Debenture to be issued
and sold to the Investor at the First Closing and (ii) the Company shall deliver
to the Investor a Convertible Debenture which the Investor is purchasing at the
First Closing duly executed on behalf of the Company.

 

(d) Purchase of the Second Convertible Debenture. Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, the Investor agrees,
to purchase at the Second Closing and the Company agrees to sell and issue to
Investor, at the Second Closing the Second Convertible Debenture.

 

(e) Second Closing Date. The Closing of the purchase and sale of the Second
Convertible Debenture shall take place at 10:00 a.m. Eastern Standard Time on
the 1st business day following the date of notification of satisfaction of the
conditions to the Second Closing set forth herein and in Sections 8(b) and 9(b)
below (or such later date as is mutually agreed to by the Company and the
Investor (the “Second Closing Date”).

 



3

 

 

(f) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Second Closing Date, (i) the Investor shall deliver to
the Company such aggregate proceeds for the Second Convertible Debenture to be
issued and sold to the Investor at the Second Closing, minus the fees to be paid
directly from the proceeds of such Second Closing as set forth herein, and
(ii) the Company shall deliver to the Investor a Convertible Debenture which the
Investor is purchasing at the Second Closing duly executed on behalf of the
Company.

 

(g) Purchase of the Third Convertible Debenture. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, the Investor agrees, to
purchase at the Third Closing and the Company agrees to sell and issue to
Investor, at the Third Closing the Third Convertible Debenture.

 

(h) Third Closing Date. The Closing of the purchase and sale of the Third
Convertible Debenture shall take place at 10:00 a.m. Eastern Standard Time on
the 1st business day following the date of notification of satisfaction of the
conditions to the Third Closing set forth herein and in Sections 8(c) and 9(c)
below (or such later date as is mutually agreed to by the Company and the
Investor (the “Third Closing Date”).

 

(i) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Third Closing Date, (i) the Investor shall deliver to the
Company such aggregate proceeds for the Third Convertible Debenture to be issued
and sold to the Investor at the Third Closing, minus the fees to be paid
directly from the proceeds of such Third Closing as set forth herein, and
(ii) the Company shall deliver to the Investor a Convertible Debenture which the
Investor is purchasing at the Third Closing duly executed on behalf of the
Company.

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants, that:

 

(a) Investment Purpose. The Investor is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Investor reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. The Investor does not presently have any agreement or
understanding, directly or indirectly, with any corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency (“Person”) to distribute any of the
Securities.

 

(b) Accredited Investor Status. The Investor is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 

(c) Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 



4

 

 

(d) Information. The Investor and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by the Investor. The Investor and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in Section 5 below. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables the Investor to obtain information from the Company in order to evaluate
the merits and risks of this investment. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(f) Transfer or Resale. The Investor understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Investor shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) the Investor provides the Company with reasonable
assurances (in the form of seller and broker representation letters) that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”), in each case following the applicable
holding period set forth therein; (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

 



5

 

 

(g) Legends. The Investor agrees to the imprinting, so long as is required by
this Section 4(g), of a restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

Certificates evidencing the Conversion Shares and the Warrant Shares, shall not
contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of Conversion Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Shares, Conversion Shares or Warrant
Shares are eligible for sale under Rule 144, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a registration
statement if required by the Company’s transfer agent to effect the removal of
the legend hereunder. If all or any portion of the Convertible Debenture is
converted and/or the Warrant is exercised by the Investor that is not an
Affiliate of the Company (a “Non-Affiliated Investor”) at a time when there is
an effective registration statement to cover the resale of the Conversion Shares
and Warrant Shares, such Conversion Shares and/or Warrant Shares shall be issued
free of all legends. The Company agrees that following the Effective Date or at
such time as such legend is no longer required under this Section 4(g), it will,
no later than 3 Trading Days following the delivery by a Non-Affiliated Investor
to the Company or the Company’s transfer agent of a certificate representing the
Conversion Shares and/or the Warrant Shares, issued with a restrictive legend
(such 3rd Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Investor a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. The
Investor acknowledges that the Company’s agreement hereunder to remove all
legends from the Conversion Shares and/or the Warrant Shares is not an
affirmative statement or representation that such Conversion Shares and/or
Warrant Shares are freely tradable. The Investor, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4(g) is predicated upon the Company’s reliance that the Investor
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein.

 



6

 

 

(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) Receipt of Documents. The Investor and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the fiscal year ended July 31, 2018; (iv) the Company’s
Form 10-Q for the fiscal quarters ended October 31, 2018 and January 31, 2019
and (v) answers to all questions the Investor submitted to the Company regarding
an investment in the Company; and the Investor has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.

 

(j) Due Formation of Corporate and Other Investors. If the Investor is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.

 

(k) No Legal Advice From the Company. The Investor acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors. The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the Investor:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 5(a). The Company intends to sell its subsidiary, Bengio
Urban Renewal Ltd., (the “Subsidiary” or “BUR”), to the Company’s majority
shareholder, Avraham Bengio. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of the Subsidiary, free and clear of
any liens, and all the issued and outstanding shares of capital stock of the
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 



7

 

 

(b) Security Interests Granted. Except as set forth on Schedule 5(b) there are
no security interests granted, issued or allowed to exist in any assets of the
Company or the Subsidiary.

 

(c) Organization and Qualification. Except as set forth on Schedule 5(c), the
Company and its Subsidiary are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power to own their properties and
to carry on their business as now being conducted. Each of the Company and its
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiary, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(d) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures, the
Irrevocable Transfer Agent Instructions, the Warrant, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, the
reservation for issuance and the issuance of the Conversion Shares and the
Warrant Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot perform any of the Company’s other obligations
under the Transaction Documents.

 



8

 

 

(e) Capitalization. The authorized capital stock of the Company consists of
2,000,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock,
par value $0.0001 (“Preferred Stock”) of which 647,345,000 shares of Common
Stock and no shares of Preferred Stock are issued and outstanding. Except as set
forth on Schedule 5(e) all of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as disclosed in Schedule
5(e): (i) none of the Company's capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or its Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or its Subsidiary is or may
become bound to issue additional capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or its Subsidiary; (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or its Subsidiary or by which
the Company or its Subsidiary is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or its Subsidiary; (v)
there are no outstanding securities or instruments of the Company or its
Subsidiary which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
its Subsidiary is or may become bound to redeem a security of the Company or its
Subsidiary; (vi) there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities;
(vii) the Company does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement; and (viii) the Company and
its Subsidiary have no liabilities or obligations required to be disclosed in
the SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company's or its Subsidiary' respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect. The Company has furnished to the Investor true,
correct and complete copies of the Company's Articles of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company's Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto. No further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(f) Issuance of Securities. The issuance of the Convertible Debentures and the
Warrant is duly authorized and free from all taxes, liens and charges with
respect to the issue thereof. Upon issuance of the Conversion Shares in
accordance with the terms of the Convertible Debentures and the Warrant Shares
upon exercise of the Warrant pursuant to its terms, the Conversion Shares and/or
the Warrant Shares, when issued will be validly issued, fully paid and
nonassessable, free from all taxes, liens and charges with respect to the issue
thereof. The Company has reserved from its duly authorized capital stock the
appropriate number of shares of Common Stock as set forth in this Agreement.

 



9

 

 

(g) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures, and reservation for issuance and issuance of the
Conversion Shares, the issuance of the Warrant, and the reservation for issuance
and issuance of the Warrant Shares) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or its Subsidiary,
any capital stock of the Company or its Subsidiary or bylaws of the Company or
its Subsidiary or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
its Subsidiary is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the National
Association of Securities Dealers Inc.’s OTC Markets) applicable to the Company
or its Subsidiary or by which any property or asset of the Company or any of its
subsidiaries is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The business of
the Company and its Subsidiary is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Transaction Documents in accordance with
the terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its Subsidiary are unaware of any facts or circumstance, which might
give rise to any of the foregoing.

 

(h) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) during the 2 years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(all of the foregoing filed within the 2 years preceding the date hereof as
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Document prior to the expiration of any such extension (including pursuant
to SEC from 12b-25). The Company has delivered to the Investor or its
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company and its
subsidiaries included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the Convertible Debentures
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

 



10

 

 

(i) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

(j) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or the Company’s Subsidiary, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect.

 

(k) CAATSA. Neither the Company or its subsidiaries, nor, to Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
subsidiaries, is a Person that is, or is owned or controlled by a Person that
has a place of business in, or is operating, organized, resident or doing
business in a country or territory that is, or whose government is, the subject
of the CAATSA Sanctions Programs.

 

(l) Sarbanes-Oxley Act. The Company and its Subsidiary are in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are applicable to the Company
and its Subsidiary and effective as of the date hereof.

 

(m) BHCA. Neither the Company nor its Subsidiary or affiliates is subject to
BHCA and to regulation by the Board of Governors of the Federal Reserve System
(the “Federal Reserve). Neither the Company nor its Subsidiary or affiliates
owns or controls, directly or indirectly, 5% or more of the outstanding shares
of any class of voting securities or 25% or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Company nor its Subsidiary or affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

 



11

 

 

(n) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents.

 

(o) Compliance with Applicable Laws. The operations of the Company and its
Subsidiary are and have been conducted at all times in compliance Applicable
Laws and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or its
Subsidiary with respect to Applicable Laws is pending or, to the knowledge of
the Company, threatened.

 

(p) No Conflicts with Sanctions Laws. Neither the Company nor its Subsidiary,
nor any director, officer, employee, agent, affiliate or other person associated
with or acting on behalf of the Company or its Subsidiary or affiliates is, or
is directly or indirectly owned or controlled by, a Person that is currently the
subject or the target of any Sanctions Laws or is a Blocked Person; neither the
Company, its Subsidiary, nor any director, officer, employee, agent, affiliate
or other person associated with or acting on behalf of the Company or its
Subsidiary or affiliates, is located, organized or resident in a country or
territory that is the subject or target of a comprehensive embargo, Sanctions
Laws or Sanctions Programs prohibiting trade with a Sanctioned Country; the
Company maintains in effect and enforces policies and procedures designed to
ensure compliance by the Company and its Subsidiary with applicable Sanctions
Laws and Sanctions Programs; neither the Company, its Subsidiary, nor any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Company or its Subsidiary or affiliates, acting in any
capacity in connection with the operations of the Company, conducts any business
with or for the benefit of any Blocked Person or engages in making or receiving
any contribution of funds, goods or services to, from or for the benefit of any
Blocked Person, or deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked or subject to blocking
pursuant to any applicable Sanctions Laws or Sanctions Programs; no action of
the Company or its Subsidiary in connection with (i) the execution, delivery and
performance of this Agreement and the other Transaction Documents, (ii) the
issuance and sale of the Securities, or (iii) the direct or indirect use of
proceeds from the Securities or the consummation of any other transaction
contemplated hereby or by the other Transaction Documents or the fulfillment of
the terms hereof or thereof, will result in the proceeds of the transactions
contemplated hereby and by the other Transaction Documents being used, or
loaned, contributed or otherwise made available, directly or indirectly, to its
Subsidiary, joint venture partner or other person or entity, for the purpose of
(i) unlawfully funding or facilitating any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions Laws or Sanctions Programs, (ii) unlawfully funding or
facilitating any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions Laws or Sanctions Programs. For the past 5
years, the Company and its Subsidiary have not knowingly engaged in and are not
now knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions Laws, Sanctions Programs or with any Sanctioned Country.

 



12

 

 

(q) No Conflicts with Anti-Bribery Laws. Neither the Company nor its Subsidiary
has made any contribution or other payment to any official of, or candidate for,
any federal, state or foreign office in violation of any law. Neither the
Company, nor its Subsidiary or affiliates, nor any director, officer, agent,
employee or other person associated with or acting on behalf of the Company, or
its Subsidiary or affiliates, has (i) used any funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which the Company does or seeks to do business (a “Private
Sector Counterparty”) or to foreign or domestic political parties or campaigns,
(iii) violated or is in violation of any provision of any Anti-Bribery Laws,
(iv) taken, is currently taking or will take any action in furtherance of an
offer, payment, gift or anything else of value, directly or indirectly, to any
person while knowing that all or some portion of the money or value will be
offered, given or promised to anyone to improperly influence official action, to
obtain or retain business or otherwise to secure any improper advantage or (v)
otherwise made any offer, bribe, rebate, payoff, influence payment, unlawful
kickback or other unlawful payment; the Company and its Subsidiary has
instituted and has maintained, and will continue to maintain, policies and
procedures reasonably designed to promote and achieve compliance with the laws
referred to in (iii) above and with this representation and warranty; none of
the Company, nor its Subsidiary or affiliates will directly or indirectly use
the proceeds of the Securities or lend, contribute or otherwise make available
such proceeds to any subsidiary, affiliate, joint venture partner or other
person or entity for the purpose of financing or facilitating any activity that
would violate the laws and regulations referred to in (iii) above; to the
knowledge of the Company, there are, and have been, no allegations,
investigations or inquiries with regard to a potential violation of any
Anti-Bribery Laws by the Company, its Subsidiary or affiliates, or any of their
respective current or former directors, officers, employees, stockholders,
representatives or agents, or other persons acting or purporting to act on their
behalf.

 

(r) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Investor a copy of any disclosures provided thereunder.

 



13

 

 

(s) Complete and Accurate Information. The information the Company provided to
the Investor with regard to Investor’s corporate, anti-money laundering and
“know your client” and the Company’s compliance with Applicable Laws due
diligence was and is complete and accurate in all material respects, and does
not fail to identify (i) any country in which the Company or its Subsidiary
operate, (ii) any officer or director of the Company or its subsidiary or fails
to identify any person or entity in which the Company or its Subsidiary has an
equity interest, or (iii) any person or entity which may be a recipient of the
net proceeds to be received by the Company pursuant to the Transaction
Documents.

 

(t) Acknowledgment Regarding Investor’s Purchase of the Convertible Debentures.
The Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investor’s purchase
of the Securities. The Company further represents to the Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

 

(u) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(v) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(w) Employee Relations. Neither the Company nor its Subsidiary is involved in
any labor dispute or, to the knowledge of the Company or its Subsidiary, is any
such dispute threatened. None of the Company’s or its Subsidiary’s employees is
a member of a union and the Company and its subsidiaries believe that their
relations with their employees are good.

 

(x) Intellectual Property Rights. The Company and its Subsidiary own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. The
Company and its Subsidiary do not have any knowledge of any infringement by the
Company or its Subsidiary of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, to the
knowledge of the Company there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its Subsidiary regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
Subsidiary are unaware of any facts or circumstances which might give rise to
any of the foregoing.

 



14

 

 

(y) Environmental Laws. The Company and its Subsidiary are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.

 

(z) Title. All real property and facilities held under lease by the Company and
its Subsidiary are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiary.

 

(aa) Insurance. The Company and its Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiary are engaged. Neither the
Company its Subsidiary has been refused any insurance coverage sought or applied
for and neither the Company nor its Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiary, taken as a whole.

 

(bb) Regulatory Permits. Except as set forth on Schedule 5(bb), the Company and
its Subsidiary possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
its Subsidiary has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit.

 

(cc) Internal Accounting Controls. The Company and its Subsidiary maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, and (iii)
the recorded amounts for assets are compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 



15

 

 

(dd) No Material Adverse Breaches, etc. Neither the Company nor its subsidiary
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its Subsidiary. Neither the Company
nor its Subsidiary is in breach of any contract or agreement which breach, in
the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect on the business, properties, operations, financial condition,
results of operations or prospects of the Company or its Subsidiary.

 

(ee) Tax Status. Except as set forth on Schedule 5(ee), the Company and its
Subsidiary has made and filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company and its Subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(ff) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(gg) Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, all of which shall be publicly
disclosed by the Company as soon as possible after the date hereof, the Company
covenants and agrees that neither the Company, nor any other person acting on
its behalf, will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Investor shall have entered into a written
agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 



16

 

 

(hh) Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

 

(ii) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(jj) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
There are no outstanding registration statements not yet declared effective and
there are no outstanding comment letters from the SEC or any other regulatory
agency.

 

(kk) Private Placement. Assuming the accuracy of the Investor’s representations
and warranties set forth in Section 4, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the OTC-Pink Market
(the “Primary Market”).

 

(ll) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. Except as set forth on
Schedule 5(ll) the Company has not, in the 12 months preceding the date hereof,
received notice from the Primary Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Primary Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

(mm) Reporting Status.  With a view to making available to the Investor the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), (iii) the Company is not an issuer defined as a “Shell Company,”
and (iv) the Company is not an issuer that has been at any time previously an
issuer defined as a “Shell Company.” For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets the description defined in paragraph
(i)(1)(i) of Rule 144.

 



17

 

 

(nn) Disclosure.  The Company has made available to the Investor and its counsel
all the information reasonably available to the Company that the Investor or its
counsel have requested for deciding whether to acquire the Securities.  No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Investor at the Closing,
or any due diligence evaluation materials furnished by the Company or on behalf
of the Company, including without limitation, due diligence questionnaires, or
any other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

 

(oo) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(pp) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Convertible Debentures and
the number of Warrant Shares issuable upon exercise of the Warrant, will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Convertible
Debentures in accordance with this Agreement and the Convertible Debenture and
Warrant Shares upon the exercise of the Warrant in accordance with this
Agreement and the Warrant is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

 

5. COVENANTS.

 

(a) Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts to timely satisfy each of the conditions to be satisfied by
it as provided in Sections 8 and 9 of this Agreement.

 

(b) Compliance with Applicable Laws. While the Investor owns any Securities the
Company shall comply with all Applicable Laws and will not take any action which
will cause the Investor to be in violation of any such Applicable Laws.

 

(c) Conduct of Business. While the Investor owns any Securities, the business of
the Company shall not be conducted in violation of Applicable Laws.

 



18

 

 

(d) While the Investor owns any Securities, neither the Company, nor its
Subsidiary or affiliates, directors, officers, employees, representatives or
agents shall:

 

(i) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the
applicable Sanctions Laws, Sanctions Programs, located in a Sanctioned Country,
or CAATSA or CAATSA Sanctions Programs;

 

(iii) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, in contravention of any Anti-Money Laundering
Laws, Sanctions Laws, Sanctioned Program, Anti-Bribery Laws or in any Sanctioned
Country.

 

(iv) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, Sanctions Program,
Anti-Bribery Laws, CAATSA or CAATSA Sanctions Programs.

 

(e) While the Investor owns any Securities, the Company shall maintain in effect
and enforce policies and procedures designed to ensure compliance by the Company
and its Subsidiaries and their directors, officers, employees, agents
representatives and affiliates with Applicable Laws.

 

(f) While any Investor owns any Securities, the Company will promptly notify the
Investor in writing if any of the Company, or any of its Subsidiaries or
affiliates, directors, officers, employees, representatives or agents, shall
become a Blocked Person, or become directly or indirectly owned or controlled by
a Blocked Person.

 

(g) The Company shall provide such information and documentation it may have as
the Investor or any of their affiliates may reasonably request to satisfy
compliance with Applicable Laws.

 

(h) The covenants set forth above shall be ongoing while the Investor owns any
Securities. The Company shall promptly notify the Investor in writing should it
become aware during such period (a) of any changes to these covenants, or (b) if
it cannot comply with the covenants set forth herein. The Company shall also
promptly notify the Investor in writing during such period should it become
aware of an investigation, litigation or regulatory action relating to an
alleged or potential violation of Applicable Laws.

 

(i) Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to the Investor
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Investor at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date.

 



19

 

 

(j) Reporting Status. With a view to making available to the Investor the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Investor to sell securities of the Company to the public
without registration, and as a material inducement to the Investor’s purchase of
the Securities, the Company represents, warrants, and covenants to the
following:

 

(k) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;

 

(l) From the date hereof until all the Securities either have been sold by the
Investor, or may permanently be sold by the Investor without any restrictions
pursuant to Rule 144, (the “Registration Period”) the Company shall file with
the SEC in a timely manner all required reports under section 13 or 15(d) of the
Exchange Act and such reports shall conform to the requirement of the Exchange
Act and the SEC for filing thereunder;

 

(m) The Company shall furnish to the Investor so long as the Investor owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and

 

(n) During the Registration Period the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(o) Use of Proceeds. The Company shall use the proceeds from the issuance of the
Convertible Debentures hereunder for working capital and other general corporate
purposes. So long as any amounts are outstanding on the Convertible Debentures,
the Company shall not pay any related party obligations all of which related
party obligations shall be subordinated to the obligations owed to the Investor.
Neither the Company nor its Subsidiary shall, directly or indirectly, use any
portion of the proceeds of the transactions contemplated herein, or lend,
contribute, facilitate or otherwise make available such proceeds to any Person
(i) to make any payment towards any indebtedness or other obligations of the
Company or its Subsidiary, except as required to implement the transactions
contemplated by the merger agreement with Samsara Luggage Inc. and registration
of shares of Common Stock on Form S-4; (ii) to pay any obligations of any nature
or kind due or owing to any officers, directors, employees, or shareholders of
the Company or Subsidiary, other than salaries payable in the ordinary course of
business of the Company; (iii) to fund, either directly or indirectly, any
activities or business of or with any Blocked Person, in any Sanctioned Country,
(iv) or in any manner or in a country or territory, that, at the time of such
funding, is, or whose government is, the subject of CAATSA Sanctions Programs or
(iv) in any other manner that will result in a violation of Anti-Money
Laundering Laws, Sanctions Laws, Sanctioned Program, Anti-Bribery Laws or CAATSA
Sanctions Programs.

 



20

 

 

(p) Reservation of Shares. As of the First Closing, the Company shall reserve
for issuance to the Investor 1,191,666,666 shares for issuances to the Investor
of Conversion Shares and Warrant Shares (the “Share Reserve”). The Company
represents that it has sufficient authorized and unissued shares of Common Stock
available to create the Share Reserve after considering all other commitments
that may require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Convertible Debentures and exercise of the
Warrant. If at any time the Share Reserve is insufficient to effect the full
conversion of the Convertible Debentures and exercise of the Warrant, if
applicable, the Company shall increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within 30 days of such occurrence, for the
sole purpose of increasing the number of shares authorized. The Company’s
management shall recommend to the shareholders to vote in favor of increasing
the number of shares of Common Stock authorized. Management shall also vote all
of its shares in favor of increasing the number of authorized shares of Common
Stock.

 

(q) Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on the Primary Market.

 

(r) The Company shall take all necessary steps to consummate its merger with
Samsara Luggage, Inc. and to satisfy all conditions and covenants in connection
with the merger.

 

(s) The Company shall have filed its consolidated financial statements in
connection with its merger with Samsara Luggage, Inc. and the registration
statement to be filed in connection with the merger with Samsara Luggage, Inc.
no later than 75 business days after the consummation of the merger with Samsara
Luggage, Inc.

 



21

 

 

(t) Fees and Expenses.

 

(i) The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.

 

(ii) On the Second Closing Date, the Company shall pay to the Designee a due
diligence and structuring fee of $50,000 which amount shall be deducted by the
Investor from the proceeds of the Second Convertible Debenture Purchase Price
and paid by the Investor to Designee on behalf of the Company.

 

(iii)  On the Third Closing Date, the Company shall pay to the Designee a due
diligence and structuring fee of $50,000 which amount shall be deducted by the
Investor from the proceeds of the Third Convertible Debenture Purchase Price and
paid by the Investor to Designee on behalf of the Company.

 

(iv) On the First Closing Date the Company shall issue to the Designee a
Warrant.

 

(u) Corporate Existence. So long as the Convertible Debentures remain
outstanding, other than the merger with Samsara Luggage, Inc., the Company shall
not directly or indirectly consummate any merger, reorganization, restructuring,
reverse stock split consolidation, sale of all or substantially all of the
Company’s assets or any similar transaction or related transactions (each such
transaction, an “Organizational Change”) unless, prior to the consummation an
Organizational Change, the Company obtains the written consent of the Investor.
In any such case, the Company will make appropriate provision with respect to
such holders’ rights and interests to insure that the provisions of this Section
6(q) will thereafter be applicable to the Convertible Debenture.

 

(v) Transactions With Affiliates. So long as the Convertible Debentures are
outstanding, the Company shall not, and shall cause its Subsidiary, not to,
enter into, amend, modify or supplement, or permit any subsidiary to enter into,
amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous 2 years, stockholders
who beneficially own 5% or more of the Common Stock, or Affiliates (as defined
below) or with any individual related by blood, marriage, or adoption to any
such individual or with any entity in which any such entity or individual owns a
5% or more beneficial interest (each a “Related Party”), except for (a)
customary employment arrangements and benefit programs on reasonable terms, (b)
any investment in an Affiliate of the Company, (c) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, (d) any agreement, transaction, commitment, or arrangement which
is approved by a majority of the disinterested directors of the Company and (e)
the spin-off of BUR to Avraham Bengio. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a 10% or more equity interest in that person or entity, (ii)
has 10% or more common ownership with that person or entity, (iii) controls that
person or entity, or (iv) shares common control with that person or entity.
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.

 

(w) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is 2 years after the Second Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).

 



22

 

 

(x) Restriction on Issuance of the Capital Stock. So long as the Convertible
Debentures are outstanding, except in connection with the proposed merger with
Samsara Luggage, Inc., the Company shall not, without the prior written consent
of the Investor, (i) issue or sell shares of Common Stock or Preferred Stock
without consideration or for a consideration per share less than the bid price
of the Common Stock determined immediately prior to its issuance, (ii) issue any
preferred stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration less than such Common Stock’s Bid Price, as
quoted by Bloomberg, LP and determined immediately prior to its issuance, (iii)
enter into any security instrument granting the holder a security interest in
any and all assets of the Company, or (iv) file any registration statement on
Form S-8.

 

(y) Neither the Investor nor any of its affiliates have an open short position
in the Common Stock of the Company, and the Investor agrees that it shall not,
and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.

 

(z) Piggy-back Registration Rights. In the event the Company files a
registration statement under the Securities Act (other than on Form S-4 filed in
connection with the merger with Samsara Luggage, Inc.) and the Securities are
either not registered for resale pursuant to an effective registration statement
or eligible for resale pursuant Rule 144 the Company shall include such the
Securities in the registration statement that is filed.

 

(aa) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.

 

(bb) Disclosure of Transaction. Within 4 Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of the Convertible
Debenture, and the form of Warrant) as exhibits to such filing.

 

(cc) Granting of Security. So long as any portion of Convertible Debentures are
outstanding neither the Company nor any subsidiary may grant, issue or allow to
exist any security interest in any or all of the assets of the Company and or
subsidiary.

 



23

 

 

6. TRANSFER AGENT INSTRUCTIONS.

 

The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent in a form acceptable to the Investor.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) The obligation of the Company hereunder to issue and sell the First
Convertible Debenture to the Investor at the First Closing is subject to the
satisfaction, at or before the First Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

(i) The Investor shall have executed the Transaction Documents and delivered
them to the Company.

 

(ii) The Investor shall have delivered to the Company the First Convertible
Debenture Purchase Price by wire transfer of immediately available U.S. funds
pursuant to the wire instructions provided by the Company.

 

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the First
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the First Closing Date.

 

(b) The obligation of the Company hereunder to issue and sell the Second
Convertible Debenture to the Investor at the Second Closing is subject to the
satisfaction, at or before the Second Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

(i) The Investor shall have executed the Transaction Documents and delivered
them to the Company.

 

(ii) The Investor shall have delivered to the Company the Second Convertible
Debenture Purchase Price, minus any fees to be paid directly from the proceeds
of the Second Closing as set forth herein, by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.

 

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Second
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Second Closing Date.

 



24

 

 

(c) The obligation of the Company hereunder to issue and sell the Third
Convertible Debenture to the Investor at the Third Closing is subject to the
satisfaction, at or before the Third Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

(i) The Investor shall have executed the Transaction Documents and delivered
them to the Company.

 

(ii) The Investor shall have delivered to the Company the Third Convertible
Debenture Purchase Price, minus any fees to be paid directly from the proceeds
of the Third Closing as set forth herein, by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.

 

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Third
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investor at or prior to the Third Closing Date.

 

8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.

 

(a) The obligation of the Investor hereunder to purchase the First Convertible
Debenture at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:

 

(i) The Company, and the Company’s Transfer Agent, as applicable, shall have
executed the Transaction Documents and delivered the same to the Investor.

 

(ii) The Common Stock shall be authorized for quotation or trading on the
Primary Market and trading in the Common Stock shall not have been suspended for
any reason.

 

(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
5 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
First Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the First Closing Date.

 



25

 

 

(iv) The Company shall have executed and delivered to the Investor the First
Convertible Debenture.

 

(v) The Investor shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Investor.

 

(vi) The Company shall have provided to the Investor an executed Officer’s
Certificate in a form satisfactory to the Investor.

 

(vii) The Company shall have provided Investor a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the First Closing Date.

 

(viii) The Company shall have delivered to the Investor a certificate, executed
by an officer of the Company in a form satisfactory to the Investor and dated as
of the First Closing Date, as to (i) the Company’s Article of Incorporation,
(ii) the Bylaws of the Company, (iii) the resolutions as adopted by the
Company's Board of Directors in a form reasonably acceptable to the Investor,
(iv) the Company’s Certificate of Good, each as in effect at the First Closing.

 

(ix) The Company shall have created the Share Reserve.

 

(b) The obligation of the Investor hereunder to purchase the Second Convertible
Debenture at the Second Closing is subject to the satisfaction, at or before the
Second Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:

 

(i) The Common Stock shall be authorized for quotation or trading on the Primary
Market and trading in the Common Stock shall not have been suspended for any
reason.

 

(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 5 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Second
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Second Closing Date.

 

(iii) The Company shall have executed and delivered to the Investor the Second
Convertible Debenture.

 

(iv) The Company shall have provided to the Investor an executed Officer’s
Certificate in a form satisfactory to the Investor.

 



26

 

 

(v) The Company shall have completed all missing information, exhibits, and
schedules to the merger agreement to the satisfaction of Samsara.

 

(vi) The Company shall have presented to its shareholders the proposal to
increased the authorized share capital of the Company to no less than
5,000,000,000 shares of Common Stock.

 

(vii) The spin-off and sale of BUR to Avraham Bengio, the current CEO of the
Company, shall be included in the Company’s Registration Statement. 

 

(viii) The Company having raised at least an additional $500,000 in financing. 

 

(ix) A Registration Statement on Form S-4 for the Company shares to be issued to
the shareholders of Samsara having been filed with the SEC (the “Registration
Statement”).

 

(x) The Company shall have uplisted to the OTCQB-Mkt.

 

(c) The obligation of the Investor hereunder to purchase the Third Convertible
Debenture at the Third Closing is subject to the satisfaction, at or before the
Third Closing Date, of each of the following conditions, provided that these
conditions are for the Investor’s sole benefit and may be waived by the Investor
at any time in its sole discretion:

 

(i) The Common Stock shall be authorized for quotation or trading on the
OTCQB-Mkt and trading in the Common Stock shall not have been suspended for any
reason.

 

(ii) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 5 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Third
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Third Closing Date.

 

(iii) The Company shall have executed and delivered to the Investor the Third
Convertible Debenture.

 

(iv) The Company shall have provided to the Investor an executed Officer’s
Certificate in a form satisfactory to the Investor.

 

(v) The Company shall have filed its consolidated audited financial statements
in connection with its merger with Samsara Luggage Inc. (“Samsara”) and the
Registration Statement shall have been declared effective by the SEC.

 

(vi) The Company shall have to increased the authorized share capital of the
Company to no less than 5,000,000,000 shares of Common Stock.

 

(vii) All required consents and approvals for the merger transaction with
Samsara shall have been obtained.

 



27

 

 

9. INDEMNIFICATION.

 

(a) All of the representations and warranties contained herein shall survive the
execution and delivery of the Transaction Documents and the Second Closing until
such time as the Investor no longer holds the Convertible Debentures.

 

(b) In consideration of the Investor’s execution and delivery of this Agreement
and acquiring the Convertible Debentures the Conversion Shares upon conversion
of the Convertible Debentures, the Warrant and the Warrant Shares issued upon
exercise of the Warrant and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Investor, and all of their officers, directors, employees
and agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, the
Convertible Debentures or the other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, or the other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Investor Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Investor or
holder of the Convertible Debentures or the Conversion Shares, as an Investor in
the Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
Notwithstanding the foregoing, (a) the aggregate liability of the Company under
this Agreement for breach of any representation or warranty shall be limited to
the aggregate Purchase Price paid to the Company; and (b) the Company shall not
be liable for any claim for indemnification unless and until the aggregate
amount of Indemnified Liabilities equals or exceeds US$50,000 (the “Threshold”),
provided that in case of a claim or claims in excess of the Threshold, the claim
may be submitted for the entire amount. For the avoidance of doubt, the
aggregate liability of the Company for damages, including trading losses,
suffered by the Investor as a result of the Company’s breach of the covenant to
issue Common Stock upon conversion of one or both of the Convertible Debentures
shall not be capped.

 



28

 

 

(c) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Investor(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Investor,
(b) any breach of any covenant, agreement or obligation of the Investor(s)
contained in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor,
or (c) any cause of action, suit or claim brought or made against such Company
Indemnitee based on material misrepresentations or due to a material breach and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto by any of the parties
hereto. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

 

10. COMPANY LIABILITY.

 

(a) The Company shall be liable for all debt, principal, interest, and other
amounts owed to the Investor by Company pursuant to this Agreement, the
Transaction Documents, or any other agreement, whether absolute or contingent,
due or to become due, now existing or hereafter arising (the “Obligations”) and
the Investor may proceed against the Company to enforce the Obligations without
waiving its right to proceed against any other party. This Agreement and the
Convertible Debentures are a primary and original obligation of the Company and
shall remain in effect notwithstanding future changes in conditions, including
any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between the Investor and the Company. The Company shall be liable for existing
and future Obligations as fully as if all of the funds advanced by the Investor
hereunder were advanced to the Company.

 

(b) Notwithstanding any other provision of this Agreement or any other
Transaction Documents the Company irrevocably waives, until all obligations are
paid in full, all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Company to the rights of Investor
under the Transaction Documents) to seek contribution, indemnification, or any
other form of reimbursement from the Company, or any other person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Company with respect to the Obligations in connection with
the Transaction Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by the Company with respect to the Obligations in connection
with the Transaction Documents or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to the Company in
contravention of this Section, the Company shall hold such payment in trust for
the Investor and such payment shall be promptly delivered to the Investor for
application to the Obligations, whether matured or unmatured.

 



29

 

 

(c) Other than for direct losses and direct damages, including trading losses,
suffered by the Investor as a result of the Company’s breach of the
representations, warranties and covenants hereunder including the covenant to
issue Common Stock upon conversion of one or both of the Convertible Debentures
the Company shall not be liable hereunder for any indirect, special or
consequential losses or damages of any kind or nature whatsoever, including but
not limited to loss profits, regardless of whether arising from breach of
contract, warranty, tort, strict liability or otherwise, even if advised of the
possibility of such loss or damage, or if such loss or damage could have
reasonably been foreseen.

 

11. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law; Mandatory Jurisdiction. TO INDUCE INVESTOR TO PURCHASE THE
DEBENTURE, THE COMPANY IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR
RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT
ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE COURTS SITTING IN UNION COUNTY, NEW JERSEY AND THE FEDERAL COURTS
SITTING IN NEWARK, NEW JERSEY; PROVIDED, HOWEVER, INVESTOR MAY, AT ITS SOLE
OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH NEW JERSEY LAW. THE COMPANY HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE COMPANY AS SET FORTH HEREIN IN THE MANNER PROVIDED BY
APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE

 

(b) Counterparts. This Agreement may be executed in 2 or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
physically or electronically delivered to the other party.

 



30

 

 

(c) Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Investor in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Investor with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
Investor to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Investor’s
election.

 

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 



31

 

 

12. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered upon: (i) receipt, when delivered
personally, (ii) 1 Business Day after deposit with an overnight courier service
with next day delivery specified, in each case, properly addressed to the party
to receive the same, or (iii) receipt, when sent by electronic mail (provided
that the electronic mail transmission is not returned in error or the sender is
not otherwise notified of any error in transmission. The addresses and email
addresses for such communications shall be:

 

If to the Company, to: Darkstar Ventures, Inc.   7 Eliezri Street   Jerusalem,
Israel 20692  

Attention:

Telephone: +972

Email:

 

With a copy to:

 

SRK Kronengold Law Offices

Oppenheimer Offices 7

Rabin Science Park

 

Attention: Steven Kronengold, Esq.

Telephone: +972 8 936 0998

Email: steve@kronengold.com

 

If to the Investor: YAII PN, Ltd.  

c/o Yorkville Advisors Global, LP

1012 Springfield Avenue

  Mountainside, NJ07092   Attention: Matthew Beckman  

Telephone: (732) 213-1864

Email: mbeckman@yorkvilleadvisors.com

    With a copy to: David Gonzalez, Esq.   1012 Springfield Avenue  
Mountainside, NJ  07092   Telephone: (201) 536-5109  
Email:dgonzalez@yorkvilleadvisors.com    

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s computer containing the time, date,
recipient’s electronic mail address and the text of such electronic mail or
(iii) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by electronic mail or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.

 

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 



32

 

 

(b) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(c) Survival. Unless this Agreement is terminated under Section 12(f), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.

 

(d) Publicity. The Company and the Investor shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Investor, to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Investor in connection
with any such press release or other public disclosure prior to its release and
Investor shall be provided with a copy thereof upon release thereof).

 

(e) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(f) Termination. In the event that the Closing shall not have occurred on or
before 5th business days from the date hereof due to the Company’s or the
Investor’s failure to satisfy the conditions set forth in Sections 8 and 9 above
(and the non-breaching party’s failure to waive such unsatisfied condition(s)),
the non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

 

(g) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

33

 

 

IN WITNESS WHEREOF, each of the Investor and the Company has affixed their
respective signatures to this Securities Purchase Agreement as of the date first
written above.

 



  COMPANY:         DARKSTAR VENTURES, INC.         By:     Name:     Title:    
      INVESTOR:       YA II PN, LTD.   By: Yorkville Advisors Global, LP   Its:
Investment Manager         By: Yorkville Advisors Global II, LLC   Its: General
Partner         By:     Name:     Title:  

 



34

 

 

LIST OF EXHIBITS:

 

Disclosure Schedule

 

Exhibit A – Form of Convertible Debenture

 

Exhibit B – Form of Warrant

 



 

 

DISCLOSURE SCHEDULE

 

Schedule 5(a) – Subsidiaries

 

Bengio Urban Renewal Ltd.

  

Schedule 5(b) – Security Interests Granted

 

None

 

Schedule 5(c)– Organization and Qualification

 

N/A

 

Section 5(e) – Capitalization and Preemptive Rights

 

There is a dispute between Mike Brown, a transferee in two share transfer
transactions, and the transferors in both transactions. Aviel and Michal
Rachamim agreed to transfer 25 million shares to Mike Brown in exchange for
$75,000. Mike Brown paid $50,000 and the shares were transferred to his name
even though he didn’t pay $25,000 from the purchase price. Harela and Rachamim
Yishai agreed to transfer 25 million shares to Mike Brown in exchange for
$100,000. Mike Brown did not pay the purchase price, but the shares were
transferred to his name.

 

Section 5(bb) – Regulatory Permits

 

N/A

 

Section 5(ee) – Tax Status

 

The Company was late in filing its tax returns for the years ending July 31,
2017 and July 31, 2018.

 

Section 5(ll) – Listing and Maintenance Requirements

 

In January 2018, the Company received a notice from OTC Markets that a “caveat
emptor” warning was being added to the Company due to certain promotional
activities being performed by unrelated third parties. After the Company
explained to the OTC Markets that the promotional activities were not authorized
by the Company, the “caveat emptor” warning was removed.

 



 

 

EXHIBIT A

 





 

 

EXHIBIT B

 

 

 



 

 